DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Doug Owen on 11/12/2021.
The application has been amended as follows: 
Claims 7 and 18 are cancelled.
Claim 8 dependent to claim 1.
Claim 19 dependent to claim 12.

1. (Currently Amended) A method for controlling a mobile terminal, the method comprising the steps of:

displaying a list of the external electronic devices;
displaying a setting screen for setting a maximum amount of data that is to be tethered during the tethering operation;
in response to a user input through the setting screen, setting a maximum amount of data that is to be tethered during the tethering operation;
providing tethering of data to the external electronic devices; 
identifying an amount of data tethered during the tethering operation; and 
automatically terminating the tethering operation in response to the amount of data tethered corresponding to the maximum amount of data set based on the user input for setting the maximum amount of data that is to be tethered during the tethering operation,
wherein setting the maximum amount of data comprises selecting a specific amount of data from among a plurality of selectable items.

12. (Currently Amended) A mobile terminal comprising: 
a display; 
a communication circuit; 
at least one processor coupled to the display, and the communication circuit; and
a memory storing instructions which, when executed by the at least one processor, cause the mobile terminal to: 
identify external electronic devices in connection with a tethering operation through the communication circuit,
 control the display to display a list of the external electronic devices, 

in response to a user input through the setting screen, set a maximum amount of data that is to be tethered during the tethering operation, 
control the communication circuit to provide tethering of data to the external electronic devices,
identify an amount of data tethered during the tethering operation, and  
automatically terminate the tethering operation in response to the amount of data tethered corresponding to the maximum amount of data set based on the user input for setting the maximum amount of data that is to be tethered during the tethering operation,
wherein setting the maximum amount of data comprises selecting a specific amount of data from among a plurality of selectable items.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed and approved. Thank you. 
Claims 1-6, 8-17 and 19-22 are allowance according to the Applicant Remarks filed on 11/08/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641